PER CURIAM.
Petitioners seek certiorari review of two orders rendered by the trial court in an ongoing lawsuit between the parties regarding two billing services agreements. One order under review denies Petitioners’ motion to disqualify the law firm representing Respondent in the underlying action, and the other order regards a discovery matter of alleged privileged materials. We deny the Petition for Writ of Certiora-ri without further discussion.
The billing services agreements contain identical prevailing party attorneys’ fee provisions, which state, “If legal action is commenced by any party to enforce or *275defend its rights under this Agreement, the prevailing party in such action shall be entitled to recover its costs and reasonable attorney fees in addition to any other relief granted.” Therefore, each party has filed motions for appellate attorneys’ fees. Because Respondent is the prevailing party in the proceedings in this court, we grant Respondent’s motion for fees provided Respondent is found by the trial court to be the prevailing party under the pertinent provision of the agreements at the conclusion of the underlying lawsuit. If so, the trial court will determine the reasonable amount of the fees. The question arises whether we should also grant Petitioners’ motion contingent upon the trial court ruling that Petitioners are the ultimate prevailing parties under the agreements. We believe that we should not and therefore deny the motion for fees to Petitioners. See E. Coast Metal Decks, Inc. v. Boran Craig Barber Engel Constr. Co., Inc., 114 So.3d 311, 314 (Fla. 2d DCA 2013) (“[W]e continue to adhere to the traditional approach of conditionally awarding prevailing party appellate attorneys’ fees only to the party who prevails on appeal.”).
PETITION DENIED.
SAWAYA and LAWSON, JJ„ concur.
GRIFFIN, J., dissents, with opinion.